RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
 
Claims 1-12 are pending in the application. 
Amendments to the claims, filed January 17, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-12 over Hiroyuki (JP 2012028250), made of record in the office action mailed October 20, 2021, Page 2, Paragraph 3 has been withdrawn due to Applicant’s amendment in the response filed January 17, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuaki (JP 2009170277) in view of Hiroyuki (JP 2012028250).  For discussion of Katsuaki and Hiroyuki, see the respective English Machine Translations.
Regarding claims 1 and 3, Katsuaki teaches an electrically conductive paste (Abstract) that can be used on aluminum substrates (Paragraph [0020]) consisting of: a flake-like silver powder having a median diameter D50 of 15 μm or less (0.1-15 µm, Abstract; Paragraph [0014]); a solvent (alcohol, Abstract), and wherein the solvent is an alcohol-type solvent (Abstract).
Katsuaki fails to teach the electrically conductive paste further consists of a silver powder having a median diameter D50 of 25 μm or more; and wherein the content of the flake-like silver powder is 15 to 70 parts by mass and 30 to 42 parts by mass, respectively, and the content of the silver powder having a median diameter D50 of 25 μm or more is 30 to 85 parts by mass and 58 to 70 parts by mass, respectively, based on 100 parts by mass in total of the flake-like silver powder and the silver powder having a median diameter D50 of 25 μm or more.
Hiroyuki teaches an electrically conductive paste (Abstract) comprising: a flake-like silver powder (1 particle, Paragraph [0020] and [0022]) having a median diameter D50 of 15 µm or less (0.1-10 µm, Paragraph [0025]); a silver powder (3 particle, Paragraphs [0063]-[0064]) having a median diameter D50 of 25 µm or more (1-100 µm, Paragraph [0066]); and a solvent (Paragraph [0045]), wherein the content of the flake-like silver powder is 15 to 70 parts by mass (30% or more, Paragraph [0032]) and the content of the silver powder having a median diameter D50 of 25 µm or more is 30 to 85 parts by mass (30% or more, Paragraph [0067]) based on 100 parts by mass in total of the flake-like silver powder and the silver powder having a median diameter D50 of 25 µm or more (assuming 30 parts of the flake-like powder and 30 parts of the 25 µm or more powder, each component would be present in an amount of 50 parts by weight), and wherein the solvent is an alcohol-type solvent, or a glycol ether-type solvent (Paragraph [0046]).  Hiroyuki further teaches the silver powder (3 particle) breaks the natural oxide film formed on the surface of aluminum and exposes an unoxidized aluminum surface making it possible to improve the conductivity between the aluminum and the flake-like silver powder (1 particle) and as a result, a conductive connection with low resistance can be formed (Paragraphs [0065]-[0066]).
Katsuaki and Hiroyuki both relate to electrically conductive pastes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the electrically conductive paste of Katsuaki further consist of a silver powder having a median diameter D50 of 1-100 µm in an amount of 50 parts by weight or more based on the total weight of the flake-like silver powder and the silver powder having a median diameter D50 of 1-100 µm as taught by Hiroyuki in order to break the natural oxide film formed on the surface of aluminum to exposes an unoxidized aluminum surface making it possible to improve the conductivity between the aluminum and the flake-like silver powder.  One of ordinary skill in the art would have been motivated to have the electrically conductive paste of Katsuaki further comprise a silver powder having a median diameter D50 of 1-100 µm in an amount of 50 parts by weight based on the total weight of the flake-like silver powder and the silver powder having a median diameter D50 of 1-100 µm as taught by Hiroyuki in order to form a conductive connection with low resistance.
While the reference does not specifically teach the claimed range of 25 µm or more, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2 and 4, Katsuaki teaches an electrically conductive paste (Abstract) that can be used on aluminum substrates (Paragraph [0020]) consisting of: a flake-like silver powder having a median diameter D50 of 15 μm or less (0.1-15 µm, Abstract; Paragraph [0014]); a silver powder having a bimodal particle size distribution (Paragraph [0014]) with peak at 0.1 µm to 0.5 µm (0.3 µm, Paragraph [0014]) and 1 µm to 15 µm (3 µm, Paragraph [0014]); a solvent (alcohol, Abstract), and wherein the solvent is an alcohol-type solvent (Abstract).
Katsuaki fails to teach the electrically conductive paste further consists of a silver powder having a median diameter D50 of 25 μm or more; and wherein the content of the flake-like silver powder is 8 to 55 parts by mass and 23 to 35 parts by mass, respectively, and the content of the silver powder having a median diameter D50 of 25 μm or more is 15 to 65 parts by mass and 40 to 63 parts by mass, respectively, and the content of the silver powder having a bimodal particle size distribution is 4 to 45 parts by mass and 12 to 35 parts by mass, respectively, each based on 100 parts by mass in total of the flake-like silver powder, the silver powder having a median diameter D50 of 25 μm or more, and the silver powder having a bimodal particle size distribution.
Hiroyuki teaches an electrically conductive paste (Abstract) comprising: a flake-like silver powder (1 particle, Paragraph [0020] and [0022]) having a median diameter D50 of 15 µm or less (0.1-10 µm, Paragraph [0025]); a silver powder (3 particle, Paragraphs [0063]-[0064]) having a median diameter D50 of 25 µm or more (1-100 µm, Paragraph [0066]); and a solvent (Paragraph [0045]).  Hiroyuki further teaches a plurality of types of 1 particles can be contained in the conductive paste composition and that 1 particles having different particle diameters may be mixed and used as well (Paragraph [0028]), such as a bimodal silver powder having a D50 of 10-30 µm and a D50 of 0.1 to 10 µm (Paragraph [0028]).  Hiroyuki additionally teaches wherein the content of the 1 particles is 30% or more (Paragraph [0032]) and the content of the silver powder having a median diameter D50 of 25 µm or more is 30% or more (Paragraph [0032]).  Assuming the 1 particles are present at 30 parts and the 25 µm or more silver powder is present in 30 parts, then the total of the 1 particles is present in 50 parts and the 25 µm or more silver powder is present in 50 parts.  The 1 particles include the bimodal silver powder and the flake-like silver powder.  Hiroyuki further teaches the silver powder (3 particle) breaks the natural oxide film formed on the surface of aluminum and exposes an unoxidized aluminum surface making it possible to improve the conductivity between the aluminum and the flake-like silver powder (1 particle) and as a result, a conductive connection with low resistance can be formed (Paragraphs [0065]-[0066]).
Katsuaki and Hiroyuki both relate to electrically conductive pastes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the electrically conductive paste of Katsuaki further consist of a silver powder having a median diameter D50 of 1-100 µm in an amount of 50 parts by weight or more based on the total weight of the flake-like silver powder and the silver powder having a median diameter D50 of 1-100 µm as taught by Hiroyuki in order to break the natural oxide film formed on the surface of aluminum to exposes an unoxidized aluminum surface making it possible to improve the conductivity between the aluminum and the flake-like silver powder.  One of ordinary skill in the art would have been motivated to have the electrically conductive paste of Katsuaki further comprise a silver powder having a median diameter D50 of 1-100 µm in an amount of 50 parts by weight based on the total weight of the flake-like silver powder and the silver powder having a median diameter D50 of 1-100 µm as taught by Hiroyuki in order to form a conductive connection with low resistance.
While the reference does not specifically teach the claimed range of 25 µm or more, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Katsuaki in view of Hiroyuki fails to teach wherein the content of the flake-like silver powder is 8 to 55 parts and 23 to 35 by mass, respectively and the content of the silver powder having a bimodal particle size distribution is 4 to 45 parts and 12 to 35 parts by mass, respectively.
However, Hiroyuki teaches that when a plurality of 1 particles having a different particle diameter are used, it is possible to dispose the 1 particles having a smaller diameter between the 1 particles having a large diameter which results in the 1 particles being filled with a higher density in the conductive paste (Paragraph [0029]) thereby improving conductivity of the paste (Paragraph [0024]).  As such, it would have been obvious to one of ordinary skill in the art to vary the amount of bimodal silver powder and the amount of flake-like silver powder in the composition in order to obtain the desired filling density.
	Regarding claims 5 and 7-9, Katsuaki in view of Hiroyuki teaches a sintered body (Paragraph [0019]) obtained by sintering the electrically conductive paste according to the claims (as discussed above).
	Regarding claims 6 and 10-12, Katsuaki in view of Hiroyuki teaches a sintered body (Paragraph [0076]) obtained by sintering a laminated body comprising: a substrate (Au/Ni substrate, Paragraph [0076]), the electrically conductive paste according to the claims (as discussed above), and an electrical conductor (Au/Ni substrate, Paragraph [0076]).  

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 17, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 4, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788